Citation Nr: 1007444	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.   Basic eligibility (jurisdiction) for entitlement to 
special monthly compensation based on the need for aid and 
attendance (A&A).

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appellant had active service from January 1949 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the appellant had requested a hearing in 
front of a member of the Board.  However, a report of contact 
of September 2009 notes that the appellant withdrew his 
request.

In a statement from the appellant's representative of May 
2009 he stated the appellant warranted an extraschedular 
evaluation for his service connected low back pain and mental 
disorder.  The Board notes that service connection is in 
effect for degenerative disc disease of the lumbosacral spine 
and for dementia due to head trauma and history of 
posttraumatic stress disorder.  The Board finds that the 
representative's statement amounts to a claim for an 
increased rating for degenerative disc disease of the 
lumbosacral spine and for dementia due to head trauma and 
history of posttraumatic stress disorder and the claim is 
REFERRED to the RO for proper development and adjudication.

The issue of entitlement to special monthly compensation 
based on the need for A & A is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

1.  The Veteran is service connected for degenerative disc 
disease, lumbosacral spine rated as 60 percent disabling, 
dementia due to head trauma and history of posttraumatic 
stress disorder rated as 30 percent disabling, and duodenal 
ulcer and bilateral hearing loss rated as 10 percent 
disabling respectively.


CONCLUSION OF LAW

The appellant has basic eligibility (jurisdiction) to 
consider entitlement to A and A.  38 U.S.C.A. § 1114(l) (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a) (2009).

Review of the record reflects that service connection has 
been established for degenerative disc disease of the 
lumbosacral spine rated as 60 percent disabling, dementia due 
to head trauma and history of posttraumatic stress disorder 
rated as 30 percent disabling, duodenal ulcer rated as 10 
percent disabling and bilateral hearing loss disability rated 
as 10 percent disabling

The AOJ has made a determination that the appellant does not 
meet minimum jurisdictional requirements for the award of aid 
and attendance benefits (A&A).  The determination of the AOJ 
is legally insupportable.  The law, 38 U.S.C.A. § 1114(l), 
does not contain such jurisdictional requirement.

The Board is fully aware of the guidance provided by 
Compensation and Pension Service, to include the M21-1R; (a 
greater level of disability is required for entitlement to 
the additional allowance for A&A than for entitlement to 
special monthly compensation at the housebound rate, or a 
100-percent schedular evaluation.  A single disability rated 
as 100-percent disabling under a schedular evaluation is 
generally a prerequisite for entitlement to A&A.  Any lesser 
disability would be incompatible with the requirements of 
38 C.F.R. § 3.352(a)).  However, the Board is bound by the 
law and regulations.  The M21-1 is not a law or a 
regulation.  Therefore, regardless of the degree of 
disability, the rating board and the Board of Veterans' 
Appeals have jurisdiction to address the issue.  The law does 
not require a single 100 percent evaluation.  If Congress had 
intended such requirement, Congress would have included the 
threshold in the law.




ORDER

There is basic eligibility (jurisdiction) to consider the 
issue of entitlement to A&A.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The appellant seeks special monthly compensation based on the 
need for aid and attendance (A&A).  He is now 80 years of 
age.  The appellant maintains that his doctor has told him he 
needs assistance with activities of daily living including 
cooking, shopping, laundry, and taking his medications.  He 
also asserts that he can no longer walk or drive due to his 
back disability.  Furthermore, the record shows that the 
appellant needs a wheelchair to move around.  

The Board finds that further development of the record is 
required to comply with VA's duty to assist the appellant in 
the development of the facts pertinent to his claim.

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a) (2009).

Review of the record reflects that service connection has 
been established for degenerative disc disease of the 
lumbosacral spine rated as 60 percent disabling, dementia due 
to head trauma and history of posttraumatic stress disorder 
rated as 30 percent disabling, duodenal ulcer rated as 10 
percent disabling and bilateral hearing loss disability rated 
as 10 percent disabling

The appellant's claim is that he requires the aid and 
attendance of others.  In an April 2007 statement, the 
appellant asserted that his doctor has stated he needs 
someone to do his cooking, shopping, laundry, and to make 
sure he takes his medications on time.  He further stated 
that he cannot drive long distances.  Furthermore, VA 
outpatient treatment records of November 2006 note that the 
appellant needs help with his chores.  Records of February 
2007 note that the appellant is independent with his 
activities of daily living, but note that he has had a 
functional decline due to his medical illnesses.  Records of 
March 2007 show that the appellant can no longer drive and 
moved to a retirement home as he needed help with his 
activities of daily living.  Records of August 2007 note he 
has difficulty ambulating.  Records of January 2008 note that 
the appellant was in a wheelchair from 1995 to 2006 due to 
his back.  Additional records show that the appellant is 
still in need of a wheelchair to move around.  

The Board further notes that private treatment records of 
July 2006 note the appellant had difficulty with is gait 
after a stroke.  Records of December 2006 show that the 
appellant suffered multiple strokes.  

In light of the foregoing evidence, the Board finds that 
there is insufficient evidence of record to make a decision 
on the claim.  Although the appellant has provided VA and 
private medical evidence demonstrating limitations in his 
ability to attend to activities of daily living, it is 
unclear from the record whether his service connected 
disorders contribute to such limitations.  

Therefore, an examination is required to evaluate the 
Veteran's current need for regular aid and attendance of 
another person or by reason of being housebound.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c) (4); see Caffrey v. Brown, 
6 Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, the case is REMANDED for the 
following action:  (Please note, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is requested.)

The RO should schedule the appellant 
for a VA examination to determine the 
nature and resulting limitations of the 
appellant's disability or disabilities.  
A VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance) must be 
completed as well.  The claims folder 
must be made available to the examiner.  
All indicated tests or studies should 
be accomplished.   The examiner should 
comment upon the resulting limitations 
from the appellant's identified 
disability or disabilities.  The 
examiner should address the following:

(a) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant 
is able to dress or undress himself, to 
keep himself ordinarily clean and 
presentable; to feed himself, or to 
attend to the wants of nature, and, if 
so, why;

(b) whether the appellant requires the 
assistance of another in protecting 
himself from the ordinary hazards of 
daily living, and, if so, why; (c) 
whether the appellant is restricted to 
his home or the immediate vicinity 
thereof; and,  (d) to what extend the 
above limitations are due to the 
appellant's service connected 
disabilities.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


